



 
AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Amendment”), dated as of
March 30, 2007, is entered into by and between EQUITY ONE, INC., a corporation
organized under the laws of the State of Maryland (the “Borrower”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as contractual representative
of the “Lenders” under and as defined in the Credit Agreement referred to below
(in such capacity, the “Administrative Agent”).
 
R E C I T A L S
 
A.  Pursuant to the terms of an Amended and Restated Credit Agreement, dated as
of January 17, 2006 between Borrower and Lenders (as amended, restated
supplemented or otherwise modified from time to time, the “Credit Agreement”),
Lenders extended credit to Borrower in the principal amount of Two Hundred
Seventy-Five Million Dollars ($275,000,000) (the “Loan”). The Loan is evidenced
by certain promissory notes executed by Borrower in favor of Lenders, which
promissory notes aggregate to the principal amount of the Loan (collectively, as
amended, restated, supplemented or otherwise modified from time to time, the
“Notes”), and is further evidenced by the documents described in the Credit
Agreement as the “Loan Documents”. All capitalized and herein undefined terms
shall have the meanings as set forth in the Credit Agreement.
 
B.  By this Amendment, Borrower, Lenders and Administrative Agent intend to
modify and amend certain terms and provisions of the Loan Documents.
 
NOW, THEREFORE, Borrower, Lenders and Administrative Agent agree as follows:
 
CONDITIONS PRECEDENT. The following are conditions precedent to Lenders’
obligations under this Amendment:
 
Receipt by Administrative Agent of fully executed originals of this Amendment
and any and all other documents which are required by this Amendment or by any
other Loan Document, each in form and content acceptable to Administrative
Agent;
 
Reimbursement to Administrative Agent by Borrower of Administrative Agent’s
costs and expenses incurred in connection with this Amendment and the
transactions contemplated hereby, including, without limitation, reasonable
attorneys’ fees and documentation costs and charges, whether such services are
furnished by Administrative Agent’s employees or agents or by independent
contractors;
 
The representations and warranties contained in this Amendment are true and
correct;
 
Payment to Administrative Agent of an amendment fee equal to $1,500 for each
Lender ($24,000 total); and
 
All payments due and owing to Lenders under the Loan Documents have been paid
current as of the effective date of this Amendment.
 
REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants to
Administrative Agent and each Lender that no Event of Default or Default exists
under any of the Loan Documents (as modified by this Amendment) and that all
representations and warranties herein and in the other Loan Documents are true
and correct, which representations and warranties shall survive execution of
this Amendment. Without limiting the foregoing Borrower further represents and
warrants to Administrative Agent and each Lender that (a) Borrower is in full
compliance with the requirements of Section 8.14 of the Credit Agreement, (b)
each entity required pursuant to the terms of such Section 8.14 to execute and
deliver a Guaranty or an Accession Agreement has done so, and (c) the
Guarantor’s Consent appended hereto correctly and accurately lists as
signatories all entities which are required, pursuant to the terms of such
Section 8.14, to execute a Guaranty or an Accession Agreement in connection with
the Loan.
 
MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are hereby supplemented and
modified to incorporate the following, which shall supersede and prevail over
any conflicting provisions of the Loan Documents and which, following
satisfaction of all conditions precedent set forth in Section 1 above, shall be
deemed effective as of March 30, 2007:
 
Change in Capitalization Rates.
 
Definition of “Asset Value”. The definition of “Asset Value” set forth in the
Credit Agreement is hereby amended by changing the reference to “8.0%” in
subclauses (a) and (b) thereof to refer instead to “7.75%”.
 
Definition of “Operating Property Value”. The definition of “Operating Property
Value” set forth in the Credit Agreement is hereby amended by changing the
reference to “8.0%” therein to refer instead to “7.75%”.
 
Definition of “Pool Value”. The definition of “Pool Value” set forth in the
Credit Agreement is hereby amended by changing the reference to “8.0%” in
subclause (a) thereof to refer instead to “7.75%”.
 
Extend the Period During Which Newly Acquired Properties are Valued at Purchase
Price.
 
Definition of “Gross Asset Value”. The definition of “Gross Asset Value” set
forth in the Credit Agreement is hereby amended by changing the language “during
the immediately preceding fiscal quarter of the Borrower” in subclauses (f) and
(g) thereof to refer instead to “during the immediately preceding two fiscal
quarters of the Borrower”.
 
Definition of “Pool Value”. The definition of “Pool Value” set forth in the
Credit Agreement is hereby amended by changing the language “not owned for the
entire prior fiscal quarter period” in subclause (b) thereof to refer instead to
“not owned for the entire prior two fiscal quarters”.
 
Modify Distribution Limitations. Section 10.1(i) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
(i)  Dividends and Other Restricted Payments. If a monetary or other material
Default or Event of Default (including, without limitation, the occurrence of
any of the events specified in subsection (a), (e), (f) or (l)(i) of Section
11.1 or any violation of the covenants set forth in Article X) shall exist, or
if as a result of the occurrence of any other Event of Default the Obligations
have been accelerated, the Borrower shall not, and shall not permit any
Subsidiary to, make any Restricted Payments to any Person whatsoever other than
to the Borrower or any Subsidiary; provided, however, but subject to the
following sentence, the Borrower may declare or make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 8.12. In express
limitation of the foregoing proviso, if an Event of Default specified in
subsection (a), (e) or (f) of Section 11.1 shall have occurred and be continuing
(as opposed to another material Default or Event of Default under the
Agreement), or if as a result of the occurrence of any Event of Default the
Obligations have been accelerated, the Borrower shall not, and shall not permit
any Subsidiary to, make any Restricted Payments to any Person whatsoever other
than to the Borrower or any Subsidiary.
 
FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has previously delivered to
Administrative Agent all of the relevant formation and organizational documents
of Borrower and Guarantor, and all such formation documents remain in full force
and effect and have not been amended or modified since they were delivered to
Administrative Agent. Borrower hereby certifies that: (a) the above documents
are all of the relevant formation and organizational documents of Borrower and
Guarantor; (b) they remain in full force and effect; and (c) they have not been
amended or modified since they were previously delivered to Administrative
Agent.
 
NON-IMPAIRMENT. Except as expressly provided herein, nothing in this Amendment
shall alter or affect any provision, condition, or covenant contained in the
Notes or other Loan Documents or affect or impair any rights, powers, or
remedies of Lenders, it being the intent of the parties hereto that the
provisions of the Notes and other Loan Documents shall continue in full force
and effect except as expressly modified hereby.
 
MISCELLANEOUS. This Amendment and the other Loan Documents shall be governed by
and interpreted in accordance with the laws of the State of California, except
if preempted by federal law. Time is of the essence of each term of the Loan
Documents, including this Amendment. If any provision of this Amendment or any
of the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Amendment and the remaining parts shall remain in full
force as though the invalid, illegal, or unenforceable portion had never been a
part thereof.
 
INTEGRATION; INTERPRETATION. The Loan Documents, including this Amendment,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations, written or oral. The Loan Documents shall not be modified except
by written instrument executed by all parties. Any reference to the Loan
Documents includes any amendments, renewals or extensions now or hereafter
approved by Administrative Agent and Lenders in writing.
 
EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)





IN WITNESS WHEREOF, Borrower and Administrative Agent, on behalf of and for the
benefit of all Lenders, have caused this Amendment to be duly executed as of the
date first above written.
 
BORROWER:                             EQUITY ONE, INC.
 
                                      By:      /s/ Gregory R. Andrews        
                          Name:  Gregory R. Andrews             
     Title:     Executive Vice Presient and Chief Financial Officer
 

 


ADMINISTRATIVE AGENT:                 WELLS FARGO BANK, NATIONAL ASSOCIATION
 
                                  By:     /s/ Edwin S. Poole, III _____
                                     Name:   Edwin S. Poole, III
                                  Title:      Vice President
 





GUARANTORS’ CONSENT
 
The undersigned (each a “Guarantor”) consent to the foregoing AMENDMENT NO. 1 TO
CREDIT AGREEMENT and the transactions contemplated thereby and each Guarantor
reaffirms its obligations under, as applicable, (a) the Guaranty dated as of
January 17, 2006 and any Accession Agreements executed in connection therewith
(collectively, as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), and its waivers, as set forth in the Guaranty, of
each and every one of the possible defenses to such obligations. Each Guarantor
further reaffirms that its obligations under the Guaranty are separate and
distinct from Borrower’s obligations.
 
Dated as of: March 30, 2007
 
GUARANTORS:  Cashmere Developments, Inc.
Centerfund (US), LLC
Centrefund Realty (U.S.) Corporation
Equity One (Commonwealth) Inc.
Equity One (Delta) Inc.
Equity One (Florida Portfolio) Inc.
Equity One (Louisiana Portfolio) LLC
Equity One (North Port) Inc.
Equity One (Northeast Portfolio) Inc.
Equity One (Point Royale) Inc.
Equity One (Sky Lake) Inc.
Equity One (Southeast Portfolio) Inc.
Equity One (Summerlin) Inc.
Equity One (Sunlake) Inc.
Equity One (Walden Woods) Inc.
Equity One Acquisition Corp.
Equity One Realty & Management FL, Inc.
Equity One Realty & Management NE, Inc.
Equity One Realty & Management SE, Inc.
Equity One Realty & Management Texas, Inc.
EQY (Southwest Portfolio) Inc.
Gazit (Meridian) Inc.
IRT Alabama, Inc.
IRT Capital Corporation II
IRT Management Company
Louisiana Holding Corp.
Parcel F, LLC
Prosperity Shopping Center Corp.
Shoppes at Jonathan’s Landing, Inc.
Southeast U.S. Holdings Inc.
The Meadows Shopping Center, LLC
The Shoppes of Eastwood, LLC
 


By:           /s/ Gregory R. Andrews      
Name:      Gregory R. Andrews      
Its:           Vice President and Treasurer      



 
 
IRT Partners, L.P.


By:  Equity One, Inc.


By:     /s/ Gregory R. Andrews      
Name: Gregory R. Andrews      
Its:       Executive Vice President and Chief Financial Officer
      




Address for Notices for all Guarantors:
 
c/o Equity One, Inc.
1600 N.E. Miami Gardens Drive
North Miami Beach, Florida 33179
Attention:  Greg Andrews
                    Chief Financial Officer